DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 3/15/2022.  Claims 1-15 and 17 remain pending.  Claims 1, 3, 13, 15 and 17 have been amended.  Claims 18-22 are new.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant's amendment to recite a sewer conduit, a cleanout port, and a cleanout cap releasably connected to and forming an air and water tight seal with the cleanout port, an inflow line receiving water from a building and an outflow line at a drainage slope lower than the inflow line as well as the other amendments has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Burke et al. (US 2020/0355576, hereafter “Burke”) have not been found persuasive. Burke in view of Lei et al. (US 2020/0362546, hereafter “Lei”) as stated below in the 103 rejection teaches a sewer conduit, a cleanout port, and a cleanout cap releasably connected to and forming an air and water tight seal with the cleanout port, an inflow line receiving water from a building and an outflow line at a drainage slope lower than the inflow line as well as the other limitations amended in to claim 1.
	Applicant argues that the apparatus of Burke cannot function as a sealed air cavity in which air pressure can be detected, even if reoriented.  The Examiner respectfully disagrees.  In the orientation shown in Exhibit A below, see how if fluid flows such that both the inlet and outlet conduits are full of fluid, then the open space around where the EFS is located would necessarily create a fluid trap which is capable of holding air throughout operation in the same manner as the Applicant’s invention is configured.  It appears that the structure of Burke is configured in the same manner as the Applicant’s is.  The Applicant must state what the difference is between the Applicant’s invention compared to the apparatus of Burke in the orientation of Burke as shown below in Exhibit A that would allow only the Applicant’s invention to satisfy this limitation and not Burke.










Exhibit A

    PNG
    media_image1.png
    833
    824
    media_image1.png
    Greyscale

	Also, Applicant argues that the EFS of Burke is only intended to measure parameters of water and not of air as the Applicant intends.  The Examiner acknowledges that Burke discloses the fluid line is intended for water.  However, the fluid line of Burke is at least capable of having any other fluid, including air, flow through and have the system operate as intended.  Additionally, MPEP 2115 states that:
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
	Therefore, this limitation does not include any subject matter that is patentably distinct from the apparatus of Burke.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burke et al. (US 2020/0355576, hereafter “Burke”).
Regarding claim 13, Burke discloses a backwater flow detection sensor device (Fig. 2-3) for a backwater valve with a sealed air cavity, the device comprising: a cleanout cap (300) comprising a housing (the housing portion of 300) with a waterproof enclosure for engaging with and forming an air and water tight seal with a cleanout port (the port at the end of 225) in the sealed air cavity, the housing comprising: an air pressure sensor (the pressure sensor portion of 300 as mentioned in para. [0031]) for detecting air pressure changes in a sealed air cavity (the cavity defined by 225 directly above 206) of the backwater valve; a microcontroller (the microcontroller portion of 300 as mentioned in para. [0031] - [0033] and [0047] - [0053]) for receiving data from the air pressure sensor; and a local communication connection between the microcontroller and a network to report air pressure in the sealed air cavity (para. [0031] - [0033] and [0047] - [0053]), wherein an increase in air pressure in the sealed air cavity is indicative of a backflow event in the backwater valve (para. [0031]).
Regarding claim 14, Burke further discloses the device of claim 13, wherein the local communication connection comprises a wireless communication interface. (para. [0031] - [0033] and [0047] - [0053])
Regarding claim 15, Burke further discloses the device of claim 13, further comprising a battery to power the air pressure sensor and the local communication connection. (para. [0033])
Regarding claim 17, Burke further discloses the device of claim 13, wherein the housing comprises one or more clip, clamp, aperture, or adhesive for attachment to the backwater valve cleanout cap. (310 is a clip that may be used to attach to the backwater valve cleanout cap)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Lei et al. (US 2020/0362546, hereafter “Lei”).
Regarding claim 1, Burke discloses a backwater flow detection device (Fig. 2-3) comprising: a sewer conduit (the fluid conduit running through Fig. 3) comprising an inflow line (the inflow line through 320) receiving water from a building and an outflow line (the outflow line through 212) for directing water out of the building (para. [0003]) into a sewer system (the system is capable of directing water into a sewer system); a sealed air cavity (the cavity defined by 225 directly above 206) above the inflow line and the outflow line comprising a cleanout port (the port at the end of 225); a cleanout cap (300) releasably connected to and forming an air and water tight seal with the cleanout port, the cleanout cap comprising an air pressure sensor (the pressure sensor portion of 300 as mentioned in para. [0031]) for detecting air pressure in the sealed air cavity and a microcontroller (the microcontroller portion of 300 as mentioned in para. [0031] - [0033] and [0047] - [0053]) for receiving data from the air pressure sensor; and a local communication connection between the microcontroller and a network to report detected air pressure in the sealed air cavity (para. [0031] - [0033] and [0047] - [0053]), wherein an increase in air pressure in the sealed air cavity when water in the sewer conduit is at a level higher than the sewer conduit capacity is indicative of backwater flow in the sewer system (para. [0031]), but fails to disclose the outflow line is at a drainage slope lower than the inflow line.
Lei teaches a device wherein the outflow line (116) is at a drainage slope lower than the inflow line (112). (para. [0023]; Fig. 1, see how the inlet is disposed at a height H1 above the outlet)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the configuration of the inflow line and outflow line of Burke such that the outflow line is at a drainage slop lower than the inflow line as taught by Lei in order to provide a design to help the fluid be directed to the outflow line.
Furthermore, absent a teaching as to criticality that the outflow line is at a drainage slop lower than the inflow line, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 2, Burke in view of Lei further discloses the device of claim 1, wherein the local communication connection comprises a wireless communication device. (para. [0031] - [0033] and [0047] - [0053])
Regarding claim 3, Burke in view of Lei further discloses the device of claim 1, further comprising a battery to power the air pressure sensor and local communication connection. (para. [0033])
Regarding claim 18, Burke discloses a backwater flow detection device (Fig. 2-3) comprising: a sewer conduit (the fluid conduit running through Fig. 3) comprising an inflow line (the inflow line through 320) receiving water from a building (para. [0003]) and an outflow line (the outflow line through 212); a sealed air cavity (the cavity defined by 225 directly above 206) above the inflow line and the outflow line; a backwater flow sensor (300) comprising an air pressure sensor (the sensor portion of 300 as mentioned in para. [0031] - [0033] and [0047] - [0053]) for detecting air pressure in the sealed air cavity, a microcontroller (the microcontroller portion of 300 as mentioned in para. [0031] - [0033] and [0047] - [0053]) for receiving data from the air pressure sensor, and a power supply (the power source as mentioned in para. [0033]); and a local communication connection between the microcontroller and a network to report detected air pressure in the sealed air cavity (the connection to the control/monitoring system as mentioned in para. [0033]), wherein an increase in air pressure in the sealed air cavity when water in the sewer conduit is at a level higher than the sewer conduit capacity is indicative of backwater flow in the sewer system (para. [0031]), but fails to disclose the outflow line is at a drainage slope lower than the inflow line.
Lei teaches a device wherein the outflow line (116) is at a drainage slope lower than the inflow line (112) for directing water out of the building into a sewer system. (para. [0023]; Fig. 1, see how the inlet is disposed at a height H1 above the outlet)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the configuration of the inflow line and outflow line of Burke such that the outflow line is at a drainage slop lower than the inflow line as taught by Lei in order to provide a design to help the fluid be directed to the outflow line.
Furthermore, absent a teaching as to criticality that the outflow line is at a drainage slop lower than the inflow line, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 19, Burke in view of Lei further discloses the device of claim 18, wherein the backwater flow sensor is housed in a waterproof enclosure. (the device of Burke is necessarily waterproof in order to ensure no leaks are present in the system)
Regarding claim 20, Burke in view of Lei further discloses the device of claim 18, further comprising a backflow valve (220) in the sewer conduit to seal at least one of the inflow line and the outflow line.
Regarding claim 21, Burke in view of Lei further discloses the device of claim 18, wherein the local communication connection comprises a wireless communication device. (para. [0033] discloses a wireless transmission mechanism)
Regarding claim 22, Burke in view of Lei further discloses the device of claim 18, wherein the backwater flow sensor comprises one or more clip, clamp, aperture, or adhesive for attachment inside the sealed air cavity. (310 is a clip)

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Lei and Horne et al. (US 6,325,090, hereafter “Horne”).
Regarding claim 4, Burke in view of Lei discloses all of the limitations of claim 1, as applied above, but fails to disclose a backflow valve to seal at least one of the inflow line and the outflow line.
Horne teaches a device comprising a backflow valve (80) to seal at least one of the inflow line and the outflow line. (80 is configured to seal the inflow line as mentioned in Col. 3, line 66 through Col. 4, line 26)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the portion of device of Burke adjacent to the inflow line to include a backflow valve as taught by Horne in order to ensure backflow into the system is prevented. (Col. 3, line 66 through Col. 4, line 26)
Regarding claim 5, Burke in view of Lei and Horne further disclose the device of claim 4, wherein the backflow valve is an expandable balloon, sealing flange, float, door, gasket, gate, or combination thereof. (the backflow valve as taught by Horne is a sealing flange)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753